DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of claims 1-4 in the reply filed on 06/30/2020 is acknowledged. The traversal is on the ground(s) that newly the system of claim 1 is designed to carry out the process of newly added claim 18 and that the processor readable medium of claim 12 is designed to cause a controller to carry out the process of claim 18. This is not found persuasive because claim 18 was not present at the time the restriction/election requirement was made, as such the requirement is deemed proper at the time it was made. Applicant further argues that Vilajosana does not disclose directly measuring the heat output of the fusing lamp. This is not found persuasive because at the time the restriction/election requirement was made claim 5 did not require the processor readable medium not did it require that the directly measuring the heat output of the fusing lamp and did not require the use of a reference for the restriction/election requirement. 
The requirement is still deemed proper at the time it was made and is therefore made FINAL.
s 12-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/30/2021.
Because applicant has amended to remove independent claim 5 and amended claims 7 and 9 to depend from claim 1, claims 7 and 9 will be examined with group I.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “where a controller” in line 1 and “comprises a controller” in line 2. It is unclear if these are the same “a controller” recited in claim 1 line 6 or a separate controllers. For the purposes of examination the term “where a controller” in claim 2 is interpreted as “where the controller” and “comprises a controller” is interpreted as requiring one or more controllers to perform the intended use.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad (WO2015167520) in view of Sperry (US20080169589).

In reference to claims 1-3:
Prasad discloses a fusing system for an additive manufacturing machine, comprising: a fusing lamp to heat build material in a work area (Fig. 5 numeral 30). 
Prasad does not disclose a heat sensor to measure a heat output of the fusing lamp to the work area directly; and a controller operatively connected to the fusing lamp and to the heat sensor to adjust the heat output of the fusing lamp to the work area based on a heat output measured by the heat sensor (claim 1), where a controller to adjust the heat output of the fusing lamp to the work area comprises a controller to change electrical power to the fusing lamp (claim 2), where the controller is to 
However, this is taught by Sperry. Sperry teaches a solid imaging apparatus and method (abstract) wherein solid imaging comprises manufacturing objects from fusible powders (para 0003-0004). Sperry further teaches utilizing a sensor for monitoring the intensity of the curing energy in order to make process adjustments based on the age of the energy source (para 0230) such as adjusting the exposure time or intensity to counteract any degradation or determine when the energy source needs to be replaced (para 0231)(a threshold value would be required to determine when to increase the intensity or replacing the energy source). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the fusing system of Prasad with the sensor and controller of Sperry in order to obtain a system which adjusted for energy source degradation and determined when the energy source needs to be replaced.

In reference to claim 4:
In addition to the discussion of claim 3, above, Prasad further discloses comprising a carriage movable over a work area, the carriage carrying the fusing lamp to heat build material in the work area para 0083).

In reference to claim 7:
In addition to the discussion of claim 1, above, Prasad further discloses comprising a thermal imaging device to measure a temperature of unfused build material in the work area (para 0052); and
a warmer to heat unfused build material in the work area (Fig. 5 numeral 60); and
the controller operatively connected to the warmer and the thermal imaging device to adjust a heat output of the warmer based on a temperature measured by the thermal imaging device (para .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad and Sperry as applied to claim 7, above, and further in view of De Pena (WO2015108547).
In addition to the discussion of claim 7, above, Prasad further discloses wherein the thermal imaging device comprises an infrared camera (para 0052).
Modified Prasad does not teach where: the heat sensor comprises a thermopile. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, De Pena discloses the use of one or more thermopiles for contactless detecting a temperature, and therefor heat, of an object (para 00024). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of modified Prasad with the thermopile sensor of De Pena because all of the claimed elements are known in the art and the combination yields predictable results, e.g. the heat is sensed by a device known for the intended purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S./              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742